Let me begin by expressing my sincere 
appreciation to His Excellency Mr. Samir Shihabi for his wise administration 
and leadership of the forty-sixth session of the General Assembly. It is also 
my great pleasure to congratulate His Excellency Mr. Stoyan Ganev on his 
election to the presidency of the General Assembly at its forty-seventh 
session and to wish him a successful term. 
I also want you to know that we, the people of Bosnia and Herzegovina, 
are deeply grateful to the United Nations for all of its efforts to achieve 
peace and for providing humanitarian assistance under very difficult 
circumstances. The courageous troops of the United Nations Protection Force 
(UNPROFOR), with the tenacious leadership of Secretary-General, 
Boutros Boutros-Ghali, deserve special recognition and gratitude. 
As is well known, I come from a country besieged by barbaric aggression. 
But, I must emphasize, I have come here today not to talk of war but to 
offer peace. 
It is an offer of a nation born of ethnic coexistence rather than ethnic 
cleansing. 
It is an offer of a multicultural and multi-religious Bosnia and 
Herzegovina in which democracy and tolerance prevail. 
It is not an offer of a unitary or ideological State, as some will have 
you believe. 
Some have said that the killing and destruction have caused so much 
hatred that my country's peoples cannot live together in peace any more. 
I submit to you that my country has a centuries-old tradition of 
tolerance and coexistence among its peoples. 
Just one week ago yesterday I celebrated, together with Muslims, Croats 
and other groups, the five-hundredth anniversary of the first settlement of 
Jews in Bosnia and Herzegovina. 
Because Muslims, Croats, Serbs, Jews and others have lived together in 
Bosnia and Herzegovina for centuries, virtually all of our towns and cities 
are mixed in population some more, some less. 
It is therefore not possible to draw lines through our Republic to 
designate ethnically pure regions. It is not possible to draw lines through 
our towns and cities to designate ethnically pure streets or neighborhoods. 
I submit to you that we, the people of Bosnia and Herzegovina, can live 
together, and that we must live together, despite what has happened, provided 
that equality, justice and freedom are secured for all. 
In recent years, people of many nations have chosen democracy as the best 
means to secure their rights, to ensure religious and political liberty, to 
promote cooperation and mutual advancement, to enjoy the fruits of their 
labours and to achieve the greatest good for the greatest number. 
Their efforts have changed the world: they have opened doors where once 
there was an iron curtain. 
This guest for democracy has made an old world order crumble and a new 
one begin. 
So, too, have we, the people of Bosnia and Herzegovina, turned to 
democratic government as the means to assure mutual welfare, regardless of 
ethnic, religious or other distinctions. 
Consequently we have sought to build a government that represents all of 
the people of Bosnia and Herzegovina equally and justly. 
I am proposing a constitutional commission for Bosnia and Herzegovina 
which includes inter-ethnic and inter-religious representation. The 
commission will work with a group of international experts to develop a 
constitutional settlement to the conflict in Bosnia and Herzegovina which will 
protect the rights of all citizens. We envision it as encompassing the 
following: 
First, a State founded on the principles of democracy, individual rights, 
tolerance, religious and cultural freedoms and a market economy; 
Secondly, a constitutional and administrative framework similar to that 
of modern democratic States; 
Thirdly, a decentralized State organized on the principles of 
parliamentary civil democracy; and 
Fourthly, a single legislative, executive and judicial framework for the 
whole territory of the Republic, with decentralized administration in all 
regions. 
We envision the Republic of Bosnia and Herzegovina as consisting of 
administrative territorial regions to be formed according to economic, 
cultural, historical and ethnic criteria. 
We believe it is impractical and immoral to institute administrative 
territorial regions on an exclusively ethnic basis. Moreover, it is 
impossible, because we are an ethnically mixed, intermingled country: a 
living, breathing Jackson Pollack painting. 
Government at every level will respect the equal rights of all the 
peoples of Bosnia and Herzegovina. The Government will be based on the 
principle of parity of representation among the three constituent nations. 
The legislative branch the Assembly will consist of two chambers: the 
Chamber of Peoples will be based on ethnic parity, being made up of 
representatives of the three largest constituent peoples of Bosnia and 
Herzegovina; the Chamber of Citizens will be based on proportional 
representation. All representatives will be elected in free and open 
elections. 
The Chamber of Peoples and the Presidency will reach key decisions by 
consensus, including all decisions that directly affect the equality of the 
constituent nations. 
Bosnia and Herzegovina will seek to establish good relations with all 
neighbouring States, as well as with other States, on the basis of mutual 
respect and cooperation. 
I have related my offer of peace. I now want to tell the Assembly about 
the offer made by the Government in Belgrade and its proxies in Bosnia and 
Herzegovina. By their actions and by their statements, they have made an 
offer that must be clear to all nations of the world. Their offer is based on 
an entirely different view of Bosnia and Herzegovina: a view that is alien to 
democracy, but unfortunately familiar in history. It is a view of people 
divided, hostile and unequal. 
First, they offer "ethnic cleansing", which is the extermination or 
elimination of people on the basis of ethnic, national or religious 
distinctions. 
Secondly, they offer a brutal division of the Republic along spurious 
ethnic boundaries created by force and by war. They say that the people 
Bosnia and Herzegovina cannot live together in one State. But the only 
evidence they have is the false evidence they have manufactured by their own 
aggression. 
Around the world we see diverse peoples living together. How many 
nations represented here have ethnic purity? Look west from this building and 
imagine Belgrade's vision applied, for example, to the United States. Imagine 
Berlin Walls sprouting in every American neighbourhood, separating the French, 
Russian, African-American, Italian, Jewish, Spanish, Japanese, Polish, Korean, 
Irish and other groups until all had been moved to ethnically pure 
neighbourhoods and separated by barbed wire, armed guards and checkpoints. 
Finally, they offer an expanding Serbia. We know that this will be a 
Serbia in which those who are not Serbs are denied fundamental freedoms. 
Their offer leads to endless insecurity, endless conflict, endless suffering. 
The question, then, is which offer the world will accept today. 
If it accepts our offer of peace, equality and justice, and if it rejects 
the offer of pain and division made by Belgrade and its proxies in Bosnia and 
Herzegovina, then I ask the world community to do three things. 
First, in front of the entire General Assembly, I ask the members of the 
Security Council to implement and enforce fully the existing Security Council 
resolutions and the principles and commitments endorsed at the London 
Conference. 
While we have abided by the confidence- and security-building and 
verification agreement of the London Conference, the aggressors have not. 
Contrary to their commitments, the aggressors have: failed to place all 
mortars and heavy weapons under international supervision; failed to cease 
military air attacks; failed to close concentration camps; failed to allow 
refugees to return to their homes; failed to allow delivery of relief 
supplies; and failed to end "ethnic cleansing". 
This record of broken promises shows that implementation and enforcement 
must become the next step towards peace. It shows, for example, that a no-fly 
zone over Bosnia and Herzegovina is essential for stopping the massive 
destruction from air attacks. A no-fly zone should be implemented and 
enforced immediately. Implementation and enforcement are absolutely essential 
if the Geneva session of the London Conference is to have any chance of 
success. 
Secondly, I ask the Assembly to set in motion an international war-crimes 
tribunal that would work closely with the Geneva Conference. It is essential 
that we investigate, prosecute and punish those who have been responsible for 
war crimes. Only after the criminals are punished and the victims healed will 
we have a true peace. Exonerate the innocent and bring a reconciliation of 
our people. 
Thirdly, our country has been plundered and razed. Its economic base has 
been destroyed. I would like to take this opportunity to request the 
establishment of an international fund for the reconstruction and development 
of Bosnia and Herzegovina. Considering the massive scale of the destruction, 
it is necessary that the world community help us take the first step in 
emerging from the ruins. 
Finally, if the Security Council cannot implement and enforce fully its 
resolutions and if the London Conference cannot implement its principles and 
agreements, then I ask the world community to allow us to defend ourselves. 
I have offered a vision of a secular and democratic State, a 
decentralized State and a multi-ethnic society based on peaceful coexistence 
and tolerance. Unfortunately, the offer of peace which I have proposed will 
become irrelevant unless this Organization comes resolutely to our defence or, 
alternatively, fully enables us to exercise our right to self-defence. The 
international community cannot simultaneously sidestep its commitment to 
defend us and nullify our means of self-defence. It has become clear that no 
one has come resolutely to our aid. We must have the unhindered right of 
self-defence. 
Article 51 of the United Nations Charter grants us that absolute right. 
The present arms embargo ties our hands at a time when our country is being 
strangled. It deprives us of the only effective means of self-defence. By 
doing so, it helps the aggressor. 
The arms embargo against Bosnia and Herzegovina must be voided. 